Opinión disidente del
Juez Asociado Señor Belaval
con la cual están conformes el Juez Presidente Señor Negrón Fer-nández y los. Jueces Asociados Señores Hernández Matos y Santana Becerra
San Juan, Puerto Rico, a 29 de diciembre de 1967
La ilustrada Sala sentenciadora declaró probados los si-guientes hechos: La demandante recurrida, Sra. Doris Fari-nacci de Schneider empezó a trabajar con la demandada recurrente durante un período probatorio de dos meses, con un salario mensual de trescientos veinticinco dólares y pro-mesa de aumento hasta trescientos cincuenta dólares si la nombraban empleada permanente; antes de vencer el período probatorio, el patrono tuvo conocimiento de que la señora *634Schneider estaba en estado de embarazo, pero a pesar de tal conocimiento, se la nombró empleada permanente con un sueldo de trescientos cincuenta dólares; según iba avanzando el estado de embarazo de la demandante, su trabajo fue desmereciendo y su rendimiento era cada día menor, razón por la cual, en repetidas ocasiones los superiores de la de-mandante reprendieron a ésta por deficiencias, inadverten-cias y errores cometidos en su trabajo. El día 31 de diciembre de 1962, la demandada despidió a la demandante haciéndole efectivo el salario de un mes adicional y pagándole además las vacaciones acumuladas hasta esa fecha. La demandante dio a luz allá para mediados del mes de junio de 1963.
Se le aplicó a estos hechos, las Sees. 2 y 4 de la Ley Núm. 3 de 13 de marzo de 1942, según y como fuera enmen-dada la See. 2 por la Ley Núm. 398 de 13 de mayo de 1947, que extractado en sus contenidos pertinentes a la cuestión litigiosa, disponen:
“Sección 2. — Las obreras en estado grávido tendrán derecho a un descanso que comprenderá cuatro semanas antes del alumbra-miento y cuatro semanas después. En este período se pro-híbe en oficinas, establecimientos comerciales e industriales y empresas de servicio público, el trabajo de obreras en estado grávido.
Será obligación del patrono, asimismo, pagar a las madres obreras la mitad del sueldo, salario, jornal o compensación que estuviere recibiendo por su trabajo durante el mencionado período de descanso . . .
Sección 4. — El patrono no podrá, sin causa justa, despedir a la mqjer embarazada. No se entenderá que es justa causa el menor rendimiento para el trabajo, en razón del embarazo.”
resolviendo la ilustrada Sala sentenciadora, que la deman-dada recurrente venía obligada a satisfacer a la deman-dante recurrida de acuerdo con la See. 4 de la Ley antes citada el sueldo completo que debió haber percibido desde el tiempo del despido hasta cuatro semanas antes del alum-*635bramiento, más las ocho semanas de descanso a mitad de sueldo, de acuerdo con la See. 2 de la misma Ley todo lo cual asciende a la suma de $1,925.00.
La demandada recurrente, en su recurso de revisión nos pide revocar la sentencia de la ilustrada Sala de San Juan porque, (1) la Ley Núm. 3 de 13 de marzo de 1942 no esta-blece penalidades ni sanciones de naturaleza civil contra un patrono que despida una empleada embarazada con o sin justa causa; (2) para tener derecho al descanso que esta-blece la See. 2 de la Ley Núm. 3 de 13 de marzo de 1942, según enmendada por la Ley Núm. 398 de 13 de mayo de 1947 la empleada embarazada debe estar en funciones de su empleo al momento de comenzar las cuatro semanas anterio-res al alumbramiento, o sea, debe existir entre las partes la relación de patrono y empleada en el momento de dar a luz, y en este caso la demandante fue despedida unos cinco meses y medio antes del alumbramiento, por lo cual no tenía de-recho a ampararse bajo la ley que protege a las empleadas embarazadas; (3) partiendo del supuesto que la demandante recurrida tuviera derecho a ampararse bajo la referida ley, no existiría fundamento de derecho alguno para condenar a la demandada al pago de los salarios correspondientes a los meses comprendidos entre la fecha del despido y las cuatro semanas anteriores al alumbramiento.
4. Por su parte, la empleada recurrida alega, en contra-rio, que al admitir la demandada recurrente haber despedido a la empleada recurrida sin justa causa, durante el período de embarazo, violó las disposiciones mandatorias de la See. 4 de la Ley Núm. 3 de 13 de marzo de 1942, que protegen a la mujer durante el embarazo, por lo cual, la empleada embarazada tiene derecho a demandar al patrono en una acción de daños y perjuicios, a tenor con el Art. 1802 del Código Civil de Puerto Rico, siendo en tal caso, la medida lógica de los daños, la suma de dinero que hubiera podido *636percibir la empleada embarazada de haber continuado en su trabajo durante el embarazo.
1-4. Si bien la Ley Núm. 3 de marzo de 1942 no esta-blece penalidades ni sanciones de naturaleza civil contra un patrono por el despido de una empleada embarazada, con o sin justa causa, la See. 4, en cuanto dispone, que el patrono no podrá, sin justa causa, despedir a la mujer embarazada, no estimándose como justa causa el menor rendimiento para el trabajo en razón del embarazo, establece un pacto implí-cito, de naturaleza pública — ex re ‘pública facere — en todo contrato de trabajo de una mujer embarazada que debe ser cumplido por el obligado, y cuyo incumplimiento da derecho a la perjudicada al correspondiente resarcimiento de daños y perjuicios, siendo en tal caso la medida razonable del daño la suma de dinero que hubiera podido percibir la empleada embarazada de haber continuado en su trabajo durante el embarazo.
La penalidad que establece la See. 6 de la citada Ley Núm. 3 de 13 de marzo de 1942 es una relación punitiva entre el Estado y el infractor de un delito, mientras que la compensación por daños es una relación conmutativa entre el causante del daño y el perjudicado por incumplimiento de un contrato, intervenido por el Estado, pero siempre de naturaleza privada. No se puede sustituir una penalidad punitiva por un resarcimiento de daños, considerando aisla-damente y como flotando en un vacío privado, las disposicio-nes de una ley especial que en forma alguna revocan, modi-fican, o alteran un estatuto general de daños. Nuestro sis-tema civil es uno de • Derecho codificado que nos obliga a aplicar toda la legislación correspondiente a una institución de derecho en forma armónica y ordenada y es solamente en aquellos casos en que las disposiciones especiales están en conflicto directo e irreconciliable con las disposiciones ge-nerales que deben prevalecer las primeras contra las últimas. Examinadas las disposiciones de la Ley Núm. 3 de 1942 con *637el instituto civil de los daños por incumplimiento de una obligación laboral no existe entre ellos conflicto que pueda enervar el efecto jurídico del último en favor de las primeras.
Existen dos protecciones para la empleada embarazada en la Ley Núm. 3 de 13 de marzo de 1942. La primera es una dirigida a lograr que la mujer embarazada pueda con-tinuar en su trabajo durante el embarazo; la segunda está dirigida a establecer un período de descanso para la mujer embarazada en la época crítica del alumbramiento. En caso de que la mujer embarazada sea despedida de su empleo, sin justa causa, el patrono está obligado a satisfacerle su sueldo o jornal completo durante todo el embarazo y medio sueldo o jornal durante el período de descanso.
La sentencia dictada en 23 de febrero de 1966 por la Sala de San Juan del Tribunal Superior de Puerto Rico, en la causa Núm. 63-489 de dicha Sala debe ser confirmada.